SPECIAL SITUATIONS FUND III, L.P. TENDER FORM Special Situations Fund III, L.P. 527 Madison Avenue, Suite 2600 New York, NY 10022 Attention of Austin W. Marxe Dear Sirs: Reference is made to the Notice of Tender Offer (the "Notice") of Special Situations Fund III, L.P. (the "Fund") dated October 1, 2007.Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Notice. The undersigned hereby tenders Units for purchase, at a price of $25,000 per Unit, as follows (complete one of the following): Number of Units or % of Units The number or percentage of Units tendered herein will represent Units owned by the undersigned on the Valuation Date December 31, 2007. THIS TENDER FORM MUST BE COMPLETED AND RECEIVED BY THE FUND ON OR BEFORE NOVEMBER 1, 2007, IN ORDER TO BE EFFECTIVE. [To be signed and dated on the reverse side] S5313/3 10/01/072042543.02 If the Partner is an Individual or Joint Account: [Print Name of Individual] [Print Name of Joint] [Signature of Individual][Signature of Joint] Date If the Partner is an Entity: Name of Entity By Print Name Print Title Date 2 ­
